Title: Thomas Jefferson to John Woodside, 25 December 1812
From: Jefferson, Thomas
To: Woodside, John


          Sir Monticello Dec. 25. 12.
          On my return from a journey after an absence of between 5. and 6 weeks I find here your favor of Nov. 14. nobody is more sensible of mr Cathcarts merits than myself, nor can any one wish him better. uninformed of the competitors for the Consulship of Lisbon, I cannot be a judge of the one in whose favor the decision should be; but knowing as I do the high sense the President entertains of mr Cathcart’s merit & integrity I have no doubt that they will have their just weight in the estimate he will have to make of the different applications applicants. if my recalling to his memory my opinion of mr Cathcart’s worth which he has often heard me express, can be of any weight, it shall not be wanting. having occasion soon to address a letter to the President I shall with pleasure make mr Cathcart’s wishes one of the subjects of it. Accept the assurance of my esteem & respect.
          
            Th:
            Jefferson
        